    Case 4:18-cv-00474-ALM Document 950 Filed 05/18/21 Page 1 of 1 PageID #: 65644




                                United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

     INNOVATION SCIENCES, LLC,

                   Plaintiff,
            v.                                           Civil Action No.4:18-cv-00474-ALM

     AMAZON.COM, INC., ET AL.,

                   Defendants.


                                              ORDER

           Pending before the Court is Innovation Sciences, LLC’s (“Innovation’s”) partially

    Opposed Motion to Enlarge the Page Limits for Innovation’s Reply In Support of Its Rule 50(b)

    Motion for Judgment as a Matter of Law, or Alternatively, Rule 59(a) Motion for a New Trial

    (Dkt. #948).
.
           Having considered the motion and finding good cause to grant the same, the motion is

    GRANTED.       The page limit for Innovation’s Reply Brief is enlarged to twenty pages,

    exclusive of attachments and exhibits.
           IT IS SO ORDERED.
           SIGNED this 18th day of May, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
